Name: Commission Implementing Decision (EU) 2015/819 of 22 May 2015 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine (notified under document C(2015) 3304) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  tariff policy;  trade policy;  organisation of transport
 Date Published: 2015-05-27

 27.5.2015 EN Official Journal of the European Union L 129/28 COMMISSION IMPLEMENTING DECISION (EU) 2015/819 of 22 May 2015 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine (notified under document C(2015) 3304) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular the second paragraph of Article 16 thereof, Whereas: (1) Directive 64/432/EEC lays down the animal health conditions governing intra-Union trade in bovine animals and swine. It provides, inter alia, that bovine animals and swine must be accompanied during transportation to destination by a health certificate conforming to Model 1 or 2 as appropriate, set out in Annex F thereto. (2) Annex F to Directive 64/432/EEC has recently been amended by Commission Implementing Decision 2014/798/EU (2) in order to, amongst others, adapt a format of the model health certificates to the harmonised model annexed to Commission Regulation (EC) No 599/2004 (3). (3) In accordance with Article 6(1)(b) of Regulation (EC) No 1760/2000 of the European Parliament and of the Council (4), bovine animals are to be accompanied by a passport based on the information contained in the computerised database set up in the Member State of origin in accordance with Article 14 of Directive 64/432/EEC, unless the Member State of origin does exchange electronic data with the Member State of destination through an electronic exchange system referred to in Article 5 of that Regulation. (4) In accordance with Article 6(2) of Commission Regulation (EC) No 911/2004 (5), calves under four weeks of age may be accompanied during the movement to another Member State by a temporary passport containing at least the information set out in paragraph 1 of that Article in a format approved by the competent authority of the Member State of dispatch. (5) However, some Member States notified the Commission on problems related to additional administrative work caused by the obligation to provide in point I.31 of a model health certificate for trade in bovine animals details, such as date of birth and sex of animals forming the consignment. Therefore, and as such information is already included in the identification documents which, in addition to the health certificate, must accompany a consignment of bovine animals, it is appropriate to delete those entries from that point and to amend accordingly the relevant descriptions in the Notes of that model health certificate. (6) Furthermore, it was also requested by Member States to delete an entry related to sex of animals from point I.31 of a model health certificate for trade in swine as such information was not required in a model health certificate set out in Annex F to Directive 64/432/EEC before amendments introduced by Implementing Decision 2014/798/EU. Therefore, it is appropriate to delete that entry from that point and to amend accordingly the relevant description in the Notes of the model health certificate for trade in swine. (7) In addition, to further reduce administrative burdens for the official veterinarian, it is appropriate to remove information on the species of traded animals from point I.31 of both model health certificates set out in Annex F to Directive 64/432/EEC as this information is already stated in point I.19 of those model health certificates. (8) Annex F to Directive 64/432/EEC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Annex F to Directive 64/432/EEC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Implementing Decision 2014/798/EU of 13 November 2014 amending Annex F to Council Directive 64/432/EEC as regards the format of the model health certificates for intra-Union trade in bovine animals and swine and the additional health requirements relating to Trichinella for intra-Union trade in domestic swine (OJ L 330, 15.11.2014, p. 50). (3) Commission Regulation (EC) No 599/2004 of 30 March 2004 concerning the adoption of a harmonised model certificate and inspection report linked to intra-Community trade in animals and products of animal origin (OJ L 94, 31.3.2004, p. 44). (4) Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97 (OJ L 204, 11.8.2000, p. 1). (5) Commission Regulation (EC) No 911/2004of 29 April 2004 implementing Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards eartags, passports and holding registers (OJ L 163, 30.4.2004, p. 65). ANNEX ANNEX F MODEL 1 Animal health certificate for animals of the bovine species for breeding/production/slaughter Text of image EUROPEAN UNION Intra trade certificate Part I: Details of consignment presented I.1. Consignor Name Address Postal code I.2. Certificate reference No I.2.a. Local reference No I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code I.6. No(s) of related original certificates No(s) of accompanying documents I.7. Dealer Name Approval number I.8. Country of origin ISO code I.9. Region of origin Code I.10. Country of destination ISO code I.11. Region of destination Code I.12. Place of origin Holding Assembly centre Dealers premise Name Approval/registration number Address Postal code I.13. Place of destination Holding Assembly centre Dealers premise Establishment Name Approval number Address Postal code I.14. Place of loading Postal code I.15. Date and time of departure I.16. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Number(s): I.17. Transporter Name Approval number (4) Address Postal code Member State I.18. Description of commodity I.19. Commodity code (CN code) 0102 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Production Slaughter I.26. Transit through third country Third country ISO code Exit point Code Entry point BIP No I.27. Transit through Member States Member State ISO code Member State ISO code Member State ISO code EUROPEAN UNION Intra trade certificate Part I: Details of consignment presented I.1. Consignor Name Address Postal code I.2. Certificate reference No I.2.a. Local reference No I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code I.6. No(s) of related original certificates No(s) of accompanying documents I.7. Dealer Name Approval number I.8. Country of origin ISO code I.9. Region of origin Code I.10. Country of destination ISO code I.11. Region of destination Code I.12. Place of origin Holding Assembly centre Dealers premise Name Approval/registration number Address Postal code I.13. Place of destination Holding Assembly centre Dealers premise Establishment Name Approval number Address Postal code I.14. Place of loading Postal code I.15. Date and time of departure I.16. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Number(s): I.17. Transporter Name Approval number (4) Address Postal code Member State I.18. Description of commodity I.19. Commodity code (CN code) 0102 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Production Slaughter I.26. Transit through third country Third country ISO code Exit point Code Entry point BIP No I.27. Transit through Member States Member State ISO code Member State ISO code Member State ISO code Text of image I.28. Export Third country ISO code Exit point Code I.29. Estimated journey time I.30. Route plan Yes No I.31. Identification of the animals Official identification Passport number I.28. Export Third country ISO code Exit point Code I.29. Estimated journey time I.30. Route plan Yes No I.31. Identification of the animals Official identification Passport number Text of image European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number (1) either [I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] (1) (2) or [Based on the information provided either in an official document or a certificate in which Sections A and B were completed by the official veterinarian or the approved veterinarian responsible for the holding of origin, I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] II.1. Section A II.1.1. The animals come from holding/s of origin and area/s which, in conformity with Union or national legislation, is/are not subject to any prohibition or restriction for reasons of animal diseases affecting bovine animals. (1) either [II.1.2. The animals are bovine animals for breeding or production, and II.1.2.1. have been resident, as far as can be ascertained, on the holding/s of origin during the last 30 days, or since birth, if they are less than 30 days of age, and no animal imported from a third country was introduced into that/those holding/s during this period, unless it was isolated from all other animals on the holding/s; II.1.2.2. come from herd/s which is/are officially tuberculosis-free, and (1) either [II.1.2.2.1. the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number);] (1) and/or [II.1.2.2.2. the holding/s is/are situated in a Member State or part of its territory which is recognised as being officially tuberculosis-free in accordance with point 4 of Annex A(I) to Directive 64/432/EEC by Commission Decision ¦/ ¦/ ¦ (insert number);] (1) and/or [II.1.2.2.3. are animals less than 6 weeks of age;] (1) and/or [II.1.2.2.4. are animals 6 weeks of age or more and had been tested with negative results during the 30 days prior to the departure from the holding of origin, in accordance with Article 6(2)(a) of Directive 64/432/EEC for tuberculosis on (insert date);] II.1.2.3. come from herd/s which is/are officially brucellosis-free, and (1) either [II.1.2.3.1. the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number);] (1) and/or [II.1.2.3.2. the holding/s is/are situated in a Member State or part of its territory which is recognised as being officially brucellosis-free in accordance with point 7 of Annex A(II) to Directive 64/432/EEC by Commission Decision ¦/ ¦/ ¦ (insert number);] Part II: Certification European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number (1) either [I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] (1) (2) or [Based on the information provided either in an official document or a certificate in which Sections A and B were completed by the official veterinarian or the approved veterinarian responsible for the holding of origin, I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] II.1. Section A II.1.1. The animals come from holding/s of origin and area/s which, in conformity with Union or national legislation, is/are not subject to any prohibition or restriction for reasons of animal diseases affecting bovine animals. (1) either [II.1.2. The animals are bovine animals for breeding or production, and II.1.2.1. have been resident, as far as can be ascertained, on the holding/s of origin during the last 30 days, or since birth, if they are less than 30 days of age, and no animal imported from a third country was introduced into that/those holding/s during this period, unless it was isolated from all other animals on the holding/s; II.1.2.2. come from herd/s which is/are officially tuberculosis-free, and (1) either [II.1.2.2.1. the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number);] (1) and/or [II.1.2.2.2. the holding/s is/are situated in a Member State or part of its territory which is recognised as being officially tuberculosis-free in accordance with point 4 of Annex A(I) to Directive 64/432/EEC by Commission Decision ¦/ ¦/ ¦ (insert number);] (1) and/or [II.1.2.2.3. are animals less than 6 weeks of age;] (1) and/or [II.1.2.2.4. are animals 6 weeks of age or more and had been tested with negative results during the 30 days prior to the departure from the holding of origin, in accordance with Article 6(2)(a) of Directive 64/432/EEC for tuberculosis on (insert date);] II.1.2.3. come from herd/s which is/are officially brucellosis-free, and (1) either [II.1.2.3.1. the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number);] (1) and/or [II.1.2.3.2. the holding/s is/are situated in a Member State or part of its territory which is recognised as being officially brucellosis-free in accordance with point 7 of Annex A(II) to Directive 64/432/EEC by Commission Decision ¦/ ¦/ ¦ (insert number);] Part II: Certification Text of image European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number (1) and/or [II.1.2.3.3. are castrated animals and/or less than 12 months of age;] (1) and/or [II.1.2.3.4. are animals 12 months of age or more and had been tested with negative results during the 30 days prior to the departure from the holding of origin, in accordance with Article 6(2)(b) of Directive 64/432/EEC for brucellosis on (insert date);] II.1.2.4. come from herd/s which is/are officially enzootic bovine leukosis-free, and (1) either [II.1.2.4.1. the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number);] (1) and/or [II.1.2.4.2. the holding/s is/are situated in a Member State or part of its territory which is recognised as being officially enzootic bovine leukosis-free in accordance with point E of Annex D(I) to Directive 64/432/EEC by Commission Decision ¦/ ¦/ ¦ (insert number);] (1) and/or [II.1.2.4.3. are animals less than 12 months of age;] (1) and/or [II.1.2.4.4. are animals 12 months of age or more and had been tested with negative results during the 30 days prior to the departure from the holding of origin, in accordance with Article 6(2)(c) of Directive 64/432/EEC for enzootic bovine leukosis on (insert date).]] (1) or [II.1.2. The animals are animals for slaughter coming from officially tuberculosis-free and officially enzootic bovine leukosis-free herd/s, and (1) either [II.1.2.1. come from officially brucellosis-free herd/s;]] (1) and/or [II.1.2.2. are castrated.]] II.2. Section B The description of the consignment in this Section corresponds to the information entered in Points I.15, I.16 (3), I.17 (3), I.20 and I.31. (4) [II.3. Section C II.3.1. The animals had been inspected in accordance with Article 5(2) of Directive 64/432/EEC on (insert date) during the 24 hours before scheduled departure and had not shown clinical signs of infectious or contagious disease. II.3.2. The animals come from the holding/s and, where applicable, an approved assembly centre, and the area/s which, in conformity with Union or national legislation, is/are not subject to any prohibitions or restrictions for reasons of animal diseases affecting bovine animals. (1) [II.3.3. The animals meet the additional guarantees for infectious bovine rhinotracheitis in accordance with Article ¦ (insert article number) of Commission Decision ¦/ ¦/ ¦ (insert number).] II.3.4. The animals did not remain more than six days in the approved assembly centre. II.3.5. Arrangements are made to transport the animals in means of transport which are constructed in such a way that the animal faeces, litter or feed cannot leak or fall out of the vehicle, and which had been cleansed and disinfected immediately after the transport of animals, or of any product which could affect animal health, and where necessary before loading of the animals, using disinfectants officially authorised by the competent authority. European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number (1) and/or [II.1.2.3.3. are castrated animals and/or less than 12 months of age;] (1) and/or [II.1.2.3.4. are animals 12 months of age or more and had been tested with negative results during the 30 days prior to the departure from the holding of origin, in accordance with Article 6(2)(b) of Directive 64/432/EEC for brucellosis on (insert date);] II.1.2.4. come from herd/s which is/are officially enzootic bovine leukosis-free, and (1) either [II.1.2.4.1. the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number);] (1) and/or [II.1.2.4.2. the holding/s is/are situated in a Member State or part of its territory which is recognised as being officially enzootic bovine leukosis-free in accordance with point E of Annex D(I) to Directive 64/432/EEC by Commission Decision ¦/ ¦/ ¦ (insert number);] (1) and/or [II.1.2.4.3. are animals less than 12 months of age;] (1) and/or [II.1.2.4.4. are animals 12 months of age or more and had been tested with negative results during the 30 days prior to the departure from the holding of origin, in accordance with Article 6(2)(c) of Directive 64/432/EEC for enzootic bovine leukosis on (insert date).]] (1) or [II.1.2. The animals are animals for slaughter coming from officially tuberculosis-free and officially enzootic bovine leukosis-free herd/s, and (1) either [II.1.2.1. come from officially brucellosis-free herd/s;]] (1) and/or [II.1.2.2. are castrated.]] II.2. Section B The description of the consignment in this Section corresponds to the information entered in Points I.15, I.16 (3), I.17 (3), I.20 and I.31. (4) [II.3. Section C II.3.1. The animals had been inspected in accordance with Article 5(2) of Directive 64/432/EEC on (insert date) during the 24 hours before scheduled departure and had not shown clinical signs of infectious or contagious disease. II.3.2. The animals come from the holding/s and, where applicable, an approved assembly centre, and the area/s which, in conformity with Union or national legislation, is/are not subject to any prohibitions or restrictions for reasons of animal diseases affecting bovine animals. (1) [II.3.3. The animals meet the additional guarantees for infectious bovine rhinotracheitis in accordance with Article ¦ (insert article number) of Commission Decision ¦/ ¦/ ¦ (insert number).] II.3.4. The animals did not remain more than six days in the approved assembly centre. II.3.5. Arrangements are made to transport the animals in means of transport which are constructed in such a way that the animal faeces, litter or feed cannot leak or fall out of the vehicle, and which had been cleansed and disinfected immediately after the transport of animals, or of any product which could affect animal health, and where necessary before loading of the animals, using disinfectants officially authorised by the competent authority. Text of image European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number (5) (6) II.3.6. At the time of inspection, the animals covered by this health certificate were fit to be transported in accordance with the provisions of Council Regulation (EC) No 1/2005 on the intended journey due to start on (insert date). II.3.7. This certificate (1) either [II.3.7.1. is valid for 10 days from the date of inspection on the holding of origin, or in the approved assembly centre in the Member State of origin;] (1) or [II.3.7.1. expires in accordance with Article 5(5) of Directive 64/432/EEC on (insert date).]] Notes  Section A and B of the certificate shall be stamped and signed by:  either the official veterinarian of the holding of origin, if different from the official veterinarian signing Section C; or  the approved veterinarian of the holding of origin where the Member State of origin has introduced a surveillance network system approved in accordance with Article 14(5) of Directive 64/432/EEC; or  the official veterinarian responsible for the approved assembly centre at the date of departure of the animals.  Section C shall be stamped and signed by the official veterinarian of:  either the holding of origin; or  the approved assembly centre situated in the Member State of origin; or  the approved assembly centre situated in one Member State of transit when completing the certificate for dispatch of animals to the Member State of destination. Part I:  Box reference I.6: Indicate the serial number(s) of the health certificate(s) drawn up on the day of health inspection on the holding(s) of origin in the Member State(s) of origin and accompanying the animals forming the consignment for which this health certificate is issued in an assembly centre situated in the Member State of transit, as described in Article 5(5) of Directive 64/432/EEC.  Box reference I.7: Fill in if applicable.  Box reference I.12: Dealers premises shall only be marked as a Place of origin in the case of animals for slaughter.  Box reference I.13: In the case of animals for slaughter either Assembly centre or Establishment shall be marked as a Place of destination as described in Article 7 of Directive 64/432/EEC.  Box reference I.23: For containers or boxes, the container number and the seal number (if applicable) shall be included.  Box reference I.31: Official identification: Indicate for each animal of the consignment the unique identification code, as described in Article 1(2) of Regulation (EC) No 911/2004, displayed on the visible means of identification applied in accordance with Regulation (EC) No 1760/2000. Passport number: If temporary passports for animals less than 4 weeks old are authorised by the competent authority in accordance with Article 6(2) of Regulation (EC) No 911/2004, indicate for each animal of the consignment the temporary passport number. For each animal accompanied by a passport issued in accordance with Article 6(1)(a) of Regulation (EC) No 1760/2000, entering the passport number is optional. European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number (5) (6) II.3.6. At the time of inspection, the animals covered by this health certificate were fit to be transported in accordance with the provisions of Council Regulation (EC) No 1/2005 on the intended journey due to start on (insert date). II.3.7. This certificate (1) either [II.3.7.1. is valid for 10 days from the date of inspection on the holding of origin, or in the approved assembly centre in the Member State of origin;] (1) or [II.3.7.1. expires in accordance with Article 5(5) of Directive 64/432/EEC on (insert date).]] Notes  Section A and B of the certificate shall be stamped and signed by:  either the official veterinarian of the holding of origin, if different from the official veterinarian signing Section C; or  the approved veterinarian of the holding of origin where the Member State of origin has introduced a surveillance network system approved in accordance with Article 14(5) of Directive 64/432/EEC; or  the official veterinarian responsible for the approved assembly centre at the date of departure of the animals.  Section C shall be stamped and signed by the official veterinarian of:  either the holding of origin; or  the approved assembly centre situated in the Member State of origin; or  the approved assembly centre situated in one Member State of transit when completing the certificate for dispatch of animals to the Member State of destination. Part I:  Box reference I.6: Indicate the serial number(s) of the health certificate(s) drawn up on the day of health inspection on the holding(s) of origin in the Member State(s) of origin and accompanying the animals forming the consignment for which this health certificate is issued in an assembly centre situated in the Member State of transit, as described in Article 5(5) of Directive 64/432/EEC.  Box reference I.7: Fill in if applicable.  Box reference I.12: Dealers premises shall only be marked as a Place of origin in the case of animals for slaughter.  Box reference I.13: In the case of animals for slaughter either Assembly centre or Establishment shall be marked as a Place of destination as described in Article 7 of Directive 64/432/EEC.  Box reference I.23: For containers or boxes, the container number and the seal number (if applicable) shall be included.  Box reference I.31: Official identification: Indicate for each animal of the consignment the unique identification code, as described in Article 1(2) of Regulation (EC) No 911/2004, displayed on the visible means of identification applied in accordance with Regulation (EC) No 1760/2000. Passport number: If temporary passports for animals less than 4 weeks old are authorised by the competent authority in accordance with Article 6(2) of Regulation (EC) No 911/2004, indicate for each animal of the consignment the temporary passport number. For each animal accompanied by a passport issued in accordance with Article 6(1)(a) of Regulation (EC) No 1760/2000, entering the passport number is optional. Text of image European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number Part II: (1) Delete if not applicable. (2) Shall be signed by the official veterinarian at the assembly centre after documentary check and identity checks on animals arriving with an official document or Sections A and B completed certificate, otherwise this point shall be deleted. (3) Should be indicated, if the distance of transport exceeds 65 km. (4) Delete, if the certificate is used for movement of animals within Member State of origin and only Sections A and B are completed and signed. (5) In the case where a consignment is grouped in an assembly centre and comprises animals that were loaded on different dates, the date at which the journey commenced for the whole consignment is considered to be the earliest date when any part of the consignment left the holding of origin. (6) This statement does not exempt transporters from their obligations in accordance with Union rules in force in particular regarding the fitness of animals to be transported.  The colour of the stamp and the signature must be different from that of the other particulars in the certificate.  The required details of this certificate have to be entered into TRACES on the day of issuing the certificate and at least within 24 hours thereof. Official veterinarian Name (in Capital): Qualification and title: Local Veterinary Unit: LVU No: Date: Signature: Stamp: European Union 64/432 F1 Bovine II. Health information II.a. Certificate reference number II.b. Local reference number Part II: (1) Delete if not applicable. (2) Shall be signed by the official veterinarian at the assembly centre after documentary check and identity checks on animals arriving with an official document or Sections A and B completed certificate, otherwise this point shall be deleted. (3) Should be indicated, if the distance of transport exceeds 65 km. (4) Delete, if the certificate is used for movement of animals within Member State of origin and only Sections A and B are completed and signed. (5) In the case where a consignment is grouped in an assembly centre and comprises animals that were loaded on different dates, the date at which the journey commenced for the whole consignment is considered to be the earliest date when any part of the consignment left the holding of origin. (6) This statement does not exempt transporters from their obligations in accordance with Union rules in force in particular regarding the fitness of animals to be transported.  The colour of the stamp and the signature must be different from that of the other particulars in the certificate.  The required details of this certificate have to be entered into TRACES on the day of issuing the certificate and at least within 24 hours thereof. Official veterinarian Name (in Capital): Qualification and title: Local Veterinary Unit: LVU No: Date: Signature: Stamp: MODEL 2 Animal health certificate for swine for breeding/production/slaughter Text of image EUROPEAN UNION Intra trade certificate Part I: Details of consignment presented I.1. Consignor Name Address Postal code I.2. Certificate reference No I.2.a. Local reference No I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code I.6. No(s) of related original certificates No(s) of accompanying documents I.7. Dealer Name Approval number I.8. Country of origin ISO code I.9. Region of origin Code I.10. Country of destination ISO code I.11. Region of destination Code I.12. Place of origin Holding Assembly centre Dealers premise Name Approval/registration number Address Postal code I.13. Place of destination Holding Assembly centre Dealers premise Establishment Name Approval number Address Postal code I.14. Place of loading Postal code I.15. Date and time of departure I.16. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Number(s): I.17. Transporter Name Approval number Address Postal code Member State I.18. Description of commodity I.19. Commodity code (CN code) 0103 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Production Slaughter I.26. Transit through third country Third country ISO code Exit point Code Entry point BIP No I.27. Transit through Member States Member State ISO code Member State ISO code Member State ISO code EUROPEAN UNION Intra trade certificate Part I: Details of consignment presented I.1. Consignor Name Address Postal code I.2. Certificate reference No I.2.a. Local reference No I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code I.6. No(s) of related original certificates No(s) of accompanying documents I.7. Dealer Name Approval number I.8. Country of origin ISO code I.9. Region of origin Code I.10. Country of destination ISO code I.11. Region of destination Code I.12. Place of origin Holding Assembly centre Dealers premise Name Approval/registration number Address Postal code I.13. Place of destination Holding Assembly centre Dealers premise Establishment Name Approval number Address Postal code I.14. Place of loading Postal code I.15. Date and time of departure I.16. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Number(s): I.17. Transporter Name Approval number Address Postal code Member State I.18. Description of commodity I.19. Commodity code (CN code) 0103 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Production Slaughter I.26. Transit through third country Third country ISO code Exit point Code Entry point BIP No I.27. Transit through Member States Member State ISO code Member State ISO code Member State ISO code Text of image I.28. Export Third country ISO code Exit point Code I.29. Estimated journey time I.30. Route plan Yes No I.31. Identification of the animals Official identification Age of live animals I.28. Export Third country ISO code Exit point Code I.29. Estimated journey time I.30. Route plan Yes No I.31. Identification of the animals Official identification Age of live animals Text of image European Union 64/432 F2 Swine II. Health information II.a. Certificate reference number II.b. Local reference number (1) either [I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] (1) (2) or [Based on the information provided either in an official document or a certificate in which Sections A and B were completed by the official veterinarian or the approved veterinarian responsible for the holding of origin, I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] II.1. Section A II.1.1. The animals come from the holding/s of origin and the area/s which, in conformity with Union or national legislation, are not subject to any prohibition or restriction for reasons of animal diseases affecting swine; (1) and [the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number).] (1) either [II.1.2. The animals are swine for breeding or production as defined in Article 2(2)(c) of Directive 64/432/EEC that have been resident, as far as can be ascertained, on the holding/s of origin during the last 30 days, or since birth, if they are less than 30 days of age, and no animal imported from a third country was introduced into the holding/s during this period, unless it was isolated from all other animals on the holding/s.] (1) or [II.1.2. The animals are swine for slaughter as defined in Article 2(2)(b) of Directive 64/432/EEC.] (1) [II.1.3. The animals are domestic swine for breeding or production coming from one or more holdings officially recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005 and which have not transited any assembly centre as defined in Article 2(2)(o) of Directive 64/432/EEC that does not meet the requirements set out in Chapter I(A) of Annex IV of Regulation (EC) No 2075/2005.] (1) [II.1.3. The animals are domestic swine for slaughter and are (1) either [II.1.3.1 not weaned and less than 5 weeks of age;]] (1) or [II.1.3.1 coming from one or more holdings officially recognised as applying controlled housing conditions in accordance with Article 8(1) of Regulation (EC) No 2075/2005 (1) either [II.1.3.1.1. of which the carcasses of all sows and boars are examined for Trichinella;]]] (1) and/or [II.1.3.1.1. of which 10 % of the carcasses of the animals sent for slaughter are examined for Trichinella;]]] (1) or [II.1.3.1.1. situated in a Member State in which no autochthonous Trichinella infestations in domestic swine kept on holdings officially recognised as applying controlled housing conditions have been detected during the past 3 years, during which time continuous testing has been conducted in accordance with Article 2 of Regulation (EC) No 2075/2005;]]] (1) or [II.1.3.1.1. situated in a Member State for which historical data on continuous testing carried out on slaughtered swine population of those holdings or the compartment to which they belong provide at least 95 % confidence that the prevalence of Trichinella does not exceed 1 per million in that population;]]] (1) or [II.1.3.1 coming from one or more holdings officially recognised as applying controlled housing conditions in accordance with Article 8(2) of Regulation (EC) No 2075/2005 and situated in Belgium or Denmark.]] Part II: Certification European Union 64/432 F2 Swine II. Health information II.a. Certificate reference number II.b. Local reference number (1) either [I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] (1) (2) or [Based on the information provided either in an official document or a certificate in which Sections A and B were completed by the official veterinarian or the approved veterinarian responsible for the holding of origin, I, the undersigned official veterinarian, hereby certify, that all applicable provisions of Directive 64/432/EEC are fulfilled and that in particular the animals described in Part I meet the following requirements:] II.1. Section A II.1.1. The animals come from the holding/s of origin and the area/s which, in conformity with Union or national legislation, are not subject to any prohibition or restriction for reasons of animal diseases affecting swine; (1) and [the holding/s is/are situated in a Member State or part of its territory with a surveillance network approved under Commission Implementing Decision ¦/ ¦/EU (insert number).] (1) either [II.1.2. The animals are swine for breeding or production as defined in Article 2(2)(c) of Directive 64/432/EEC that have been resident, as far as can be ascertained, on the holding/s of origin during the last 30 days, or since birth, if they are less than 30 days of age, and no animal imported from a third country was introduced into the holding/s during this period, unless it was isolated from all other animals on the holding/s.] (1) or [II.1.2. The animals are swine for slaughter as defined in Article 2(2)(b) of Directive 64/432/EEC.] (1) [II.1.3. The animals are domestic swine for breeding or production coming from one or more holdings officially recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005 and which have not transited any assembly centre as defined in Article 2(2)(o) of Directive 64/432/EEC that does not meet the requirements set out in Chapter I(A) of Annex IV of Regulation (EC) No 2075/2005.] (1) [II.1.3. The animals are domestic swine for slaughter and are (1) either [II.1.3.1 not weaned and less than 5 weeks of age;]] (1) or [II.1.3.1 coming from one or more holdings officially recognised as applying controlled housing conditions in accordance with Article 8(1) of Regulation (EC) No 2075/2005 (1) either [II.1.3.1.1. of which the carcasses of all sows and boars are examined for Trichinella;]]] (1) and/or [II.1.3.1.1. of which 10 % of the carcasses of the animals sent for slaughter are examined for Trichinella;]]] (1) or [II.1.3.1.1. situated in a Member State in which no autochthonous Trichinella infestations in domestic swine kept on holdings officially recognised as applying controlled housing conditions have been detected during the past 3 years, during which time continuous testing has been conducted in accordance with Article 2 of Regulation (EC) No 2075/2005;]]] (1) or [II.1.3.1.1. situated in a Member State for which historical data on continuous testing carried out on slaughtered swine population of those holdings or the compartment to which they belong provide at least 95 % confidence that the prevalence of Trichinella does not exceed 1 per million in that population;]]] (1) or [II.1.3.1 coming from one or more holdings officially recognised as applying controlled housing conditions in accordance with Article 8(2) of Regulation (EC) No 2075/2005 and situated in Belgium or Denmark.]] Part II: Certification Text of image European Union 64/432 F2 Swine II. Health information II.a. Certificate reference number II.b. Local reference number II.2. Section B The description of the consignment in this Section corresponds to the information entered in Points I.15, I.16 (3), I.17 (3), I.20 and I.31. (4) [II.3. Section C II.3.1. The animals had been inspected in accordance with Article 5(2) of Directive 64/432/EEC on (insert date) during the 24 hours before scheduled departure and had not shown clinical signs of infectious or contagious disease. II.3.2. The animals come from the holding/s and, where applicable, an approved assembly centre and the area/s which in conformity with Union or national legislation is/are not subject to any prohibitions or restrictions for reasons of animal diseases affecting swine. (1) [II.3.3. The animals meet the additional guarantees for: (1) either [II.3.3.1. Aujeszkys disease in accordance with Article ¦ (insert article number) of Commission Decision ¦/ ¦/ ¦ (insert number);]] (1) and/or [II.3.3.2. (insert name of relevant disease according to Annex E(II) to Directive 64/432/EEC) in accordance with Article ¦ (insert article number) of Commission Decision ¦/ ¦/ ¦ (insert number).]] II.3.4. The animals did not remain more than six days in the approved assembly centre. II.3.5. Arrangements are made to transport the animals in means of transport which are constructed in such a way that the animal faeces, litter or feed cannot leak or fall out of the vehicle and which had been cleansed and disinfected immediately after the transport of animals, or of any product which could affect animal health, and where necessary before loading of the animals, using disinfectants officially authorised by the competent authority. (5) (6) II.3.6. At the time of inspection the animals covered by this health certificate were fit to be transported in accordance with the provisions of Council Regulation (EC) No 1/2005 on the intended journey due to start on (insert date). II.3.7. This certificate (1) either [II.3.7.1. is valid for 10 days from the date of inspection on the holding of origin, or in the approved assembly centre in the Member State of origin;] (1) or [II.3.7.1. expires in accordance with Article 5(5) of Directive 64/432/EEC on (insert date).]] Notes  Section A and B of the certificate shall be stamped and signed by:  either the official veterinarian of the holding of origin, if different from the official veterinarian signing Section C; or  the approved veterinarian of the holding of origin where the Member State of origin has introduced a surveillance network system approved in accordance with Article 14(5) of Directive 64/432/EEC; or  the official veterinarian responsible for the approved assembly centre at the date of departure of the animals.  Section C of the certificate shall be stamped and signed by the official veterinarian of:  either the holding of origin; or  the approved assembly centre situated in the Member State of origin; or  the approved assembly centre situated in one Member State of transit when completing the certificate for dispatch of the animals to the Member State of destination. European Union 64/432 F2 Swine II. Health information II.a. Certificate reference number II.b. Local reference number II.2. Section B The description of the consignment in this Section corresponds to the information entered in Points I.15, I.16 (3), I.17 (3), I.20 and I.31. (4) [II.3. Section C II.3.1. The animals had been inspected in accordance with Article 5(2) of Directive 64/432/EEC on (insert date) during the 24 hours before scheduled departure and had not shown clinical signs of infectious or contagious disease. II.3.2. The animals come from the holding/s and, where applicable, an approved assembly centre and the area/s which in conformity with Union or national legislation is/are not subject to any prohibitions or restrictions for reasons of animal diseases affecting swine. (1) [II.3.3. The animals meet the additional guarantees for: (1) either [II.3.3.1. Aujeszkys disease in accordance with Article ¦ (insert article number) of Commission Decision ¦/ ¦/ ¦ (insert number);]] (1) and/or [II.3.3.2. (insert name of relevant disease according to Annex E(II) to Directive 64/432/EEC) in accordance with Article ¦ (insert article number) of Commission Decision ¦/ ¦/ ¦ (insert number).]] II.3.4. The animals did not remain more than six days in the approved assembly centre. II.3.5. Arrangements are made to transport the animals in means of transport which are constructed in such a way that the animal faeces, litter or feed cannot leak or fall out of the vehicle and which had been cleansed and disinfected immediately after the transport of animals, or of any product which could affect animal health, and where necessary before loading of the animals, using disinfectants officially authorised by the competent authority. (5) (6) II.3.6. At the time of inspection the animals covered by this health certificate were fit to be transported in accordance with the provisions of Council Regulation (EC) No 1/2005 on the intended journey due to start on (insert date). II.3.7. This certificate (1) either [II.3.7.1. is valid for 10 days from the date of inspection on the holding of origin, or in the approved assembly centre in the Member State of origin;] (1) or [II.3.7.1. expires in accordance with Article 5(5) of Directive 64/432/EEC on (insert date).]] Notes  Section A and B of the certificate shall be stamped and signed by:  either the official veterinarian of the holding of origin, if different from the official veterinarian signing Section C; or  the approved veterinarian of the holding of origin where the Member State of origin has introduced a surveillance network system approved in accordance with Article 14(5) of Directive 64/432/EEC; or  the official veterinarian responsible for the approved assembly centre at the date of departure of the animals.  Section C of the certificate shall be stamped and signed by the official veterinarian of:  either the holding of origin; or  the approved assembly centre situated in the Member State of origin; or  the approved assembly centre situated in one Member State of transit when completing the certificate for dispatch of the animals to the Member State of destination. Text of image European Union 64/432 F2 Swine II. Health information II.a. Certificate reference number II.b. Local reference number Part I:  Box reference I.6: Indicate the serial number(s) of the health certificate(s) drawn up on the day of health inspection on the holding(s) of origin in the Member State(s) of origin and accompanying the animals forming the consignment for which this health certificate is issued in an assembly centre situated in the Member State of transit, as described in Article 5(5) of Directive 64/432/EEC.  Box reference I.7: Fill in if applicable.  Box reference I.12: Dealers premises shall only be marked as a Place of origin in the case of animals for slaughter.  Box reference I.13: In the case animals for slaughter either Assembly centre or Establishment shall be marked as a Place of destination as described in Article 7 of Directive 64/432/EEC.  Box reference I.23: For containers or boxes, the container number and the seal number (if applicable) shall be included.  Box reference I.31: Official identification: The animals shall be identified in accordance with Directive 2008/71/EC. Age of live animals: Indicate age in weeks of the group of animals of the consignment. Part II: (1) Delete, if not applicable. (2) It shall be signed by the official veterinarian at the assembly centre after documentary check and identity checks on animals arriving with an official document or Sections A and B completed certificate, otherwise this point shall be deleted. (3) Should be indicated, if the distance of transport exceeds 65 km. (4) Delete, if the certificate is used for movement of animals within Member State of origin and only Sections A and B are completed and signed. (5) In the case where a consignment is grouped in an assembly centre and comprises animals that were loaded on different dates, the date at which the journey commenced for the whole consignment is considered to be the earliest date when any part of the consignment left the holding of origin. (6) This statement does not exempt transporters from their obligations in accordance with Union rules in force in particular regarding the fitness of animals to be transported.  The colour of the stamp and the signature must be different from that of the other particulars in the certificate.  The required details of this certificate have to be entered into TRACES on the day of issuing the certificate and at least within 24 hours thereof. Official veterinarian Name (in Capital): Qualification and title: Local Veterinary Unit: LVU No: Date: Signature: Stamp: